DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fredette et al. (US Patent Application Publication No. 2005/0218898) in view of Ratcliffe et al. (US Patent Application Publication No. 2011/0277545).
In reference to claim 1, Fredette discloses a downhole tool comprising: 
a tool body 57;
a protective sleeve 59 disposed around the tool body 57, wherein an annulus 53 is formed between the protective sleeve 59 and the tool body 57 (see Fig. 5); 
a sensor (par. 0046, “lateral sensor consisting of a toroidal antenna 50, which is made of a magnetic core 51 and conductive wire 52”) coupled to the tool body 57.

Ratcliffe discloses an environmental/pressure compensation system comprising a bladder 30 having an interior in fluid communication with a chamber 22 that contains a sensor 24.  In combination with Fredette, this would result in the bladder 30 (of Ratcliffe) having an interior in fluid communication with the annulus 53 (of Fredette).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the environmental compensation system of Ratcliffe in place of the environmental compensation system of Fredette as it amounts to a substitution of known equivalents to perform the same function.
In reference to claim 4, Ratcliffe discloses that the bladder 30 is disposed in a recess formed in the tool body 2 (see Fig. 2), the bladder 20 being exposed to an environment external to the downhole tool through inlet 21 (par. 0019).
In reference to claim 7, Ratcliffe discloses that the environmental compensation system further comprises a case 20 that houses the bladder 30 (see Fig. 2).

In reference to claim 10, Fredette discloses a downhole system, comprising: 
a conveyance line 1 (Fig. 1A, a drill string); and
a downhole tool (see Fig. 9) attached to the conveyance line, wherein the downhole tool comprises:
a tool body 57;
a protective sleeve 59 disposed around the tool body 57, wherein an annulus 53 is formed between the protective sleeve 59 and the tool body 57 (see Fig. 9); 

Fredette discloses that a “pressure compensating mechanism” (par. 0057) can be included but not an environmental compensation system comprising a bladder having an interior in fluid communication with the annulus.
Ratcliffe discloses an environmental/pressure compensation system comprising a bladder 30 having an interior in fluid communication with a chamber 22 that contains a sensor 24.  In combination with Fredette, this would result in the bladder 30 (of Ratcliffe) having an interior in fluid communication with the annulus 53 (of Fredette).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the environmental compensation system of Ratcliffe in place of the environmental compensation system of Fredette as it amounts to a substitution of known equivalents to perform the same function.
In reference to claim 12, Ratcliffe discloses that the bladder 30 is disposed in a recess formed in the tool body 2 (see Fig. 2), the bladder 20 being exposed to an environment external to the downhole tool through inlet 21 (par. 0019).
In reference to claim 14, Ratcliffe discloses that the environmental compensation system further comprises a case 20 that houses the bladder 30 (see Fig. 2).
In reference to claim 17, Fredette discloses that the conveyance line 1 comprises a drill string (par. 0005), and wherein the downhole system further comprises a drill bit 5 attached at a distal end of the drill string 1 (see Fig. 1A).

In reference to claim 18, Fredette discloses a method for pressure and thermal expansion compensation, comprising: 
placing a downhole tool (see Fig. 9) into a wellbore (as shown in Fig. 1); and

Fredette fails to disclose that the pressure compensation system comprises a bladder.  
Ratcliffe discloses an environmental/pressure compensation system comprising a bladder 30 having an interior in fluid communication with a chamber 22 that contains a sensor 24.  In combination with Fredette, this would result in the bladder 30 (of Ratcliffe) having an interior in fluid communication with the annulus 53 (of Fredette).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the environmental compensation system of Ratcliffe in place of the environmental compensation system of Fredette as it amounts to a substitution of known equivalents to perform the same function.

Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fredette et al. (US Patent Application Publication No. 2005/0218898) in view of Ratcliffe et al. (US Patent Application Publication No. 2011/0277545) as applied to claims 1 and 10 above, and further in view of Lu (US Patent Application Publication No. 2018/0335323).
In reference to claims 2, 3 and 11, Fredette and Ratcliffe fails to disclose if the interior of the bladder/compensation system contains an incompressible fluid or silicone oil.
Lu discloses that silicone oil is an incompressible fluid that can be used in a pressure compensation system (par. 0048).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include silicone oil in the bladder so that the fluid inside the bladder does not compress while in use.

Allowable Subject Matter
Claims 5, 6, 8, 9, 13, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Payne et al. (US Patent Application Publication No. 2016/0053582), Campbell et al. (US Patent Application Publication No. 2015/0300841) and Li et al. (US Patent Application Publication No. 2017/0241257) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



5/05/21